Case 1:19-mj-00040-CSM Document 1-1 Filed 02/06/19 Page 1 of 6

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT
I, Bruce Bennett, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1, Your Affiant makes this affidavit in support of an application for a search warrant
for a Facebook, Incorporated account associated with Olivia Lone Bear, with the unique
identifier olivia.lonebear.5. Your affiant has reason to believe the Facebook account may
contain certain information, namely: names, contact information and communications. The
Facebook account may contain evidence of the commission of a criminal offense; and/or
information designed or intended for use or which is or has been used as a means of committing
a criminal offense, concerning a violation of Title 18, United States Code, Sections 1111, 1112
and 1153.

2. Your Affiant is a Special Agent with the Federal Bureau of Investigation (FBD)
assigned to the Minot Resident Agency in Minot, North Dakota and has been assigned the task of
investigating violent crimes on the Fort Berthold Indian Reservation. Your Affiant has been
employed by the FBI since November of 1999.

3. As a Special Agent, your Affiant is responsible for investigating violations of
federal criminal statutes including law violations codified in Title 18, United States Code
(U.S.C.). The information contained within this affidavit is based on your Affiant’s training and
experience, and information obtained from other law enforcement agents involved with this
investigation including the Three Affiliated Tribes Police Department, Special Agents of the
Bureau of Indian Affairs and Special Agents of the FBI. This affidavit is intended to show
merely that there is sufficient probable cause for the requested warrant and does not set forth all
of your Affiant’s knowledge about this matter.

LEGAL AUTHORITY

4. Title 18, United States Code, Section 1111 prohibits the unlawful killing of a
human being with malice aforethought.

5. Title 18, United States Code, Section 1112 prohibits the unlawful killing of a
human being without malice. It is of two kinds: Voluntary — upon a sudden quarrel or heat of
passion and Involuntary — In the commission of an unlawful act not amounting to a felony, or in
the commission in an unlawful manner, or without due caution and circumspection, of a lawful
act which might produce death.
Case 1:19-mj-00040-CSM Document 1-1 Filed 02/06/19 Page 2 of 6

6. Title 18, United States Code, Section 1153 provides for federal jurisdiction for major
crimes committed by Indians in Indian country. In determining whether an individual is an
Indian, federal law gives significant weight to whether the individual is enrolled in a federally-
recognized Indian tribe. The major crimes enumerated in Title 18, United States Code, Section
1153 include violations of Title 18, United States Code, Section 1111 (Murder), Section 1112
(Manslaughter) which falls under Chapter 109A of Title 18. Indian country is defined by Title
18, United States Code, Section 1151, to include all land within the limits of any Indian
reservation.

7. Under 18 U.S.C. § 2703(g), a law enforcement officer does not have to be present for
either the service or execution of the warrant. I request that Facebook, Inc. be required to
produce the electronic communications and other information identified in Attachments A and B
hereto. Because Facebook, Inc. is not aware of the facts of this investigation, its employees are
not in a position to search for relevant evidence. In addition, requiring Facebook, Inc. to perform
the search would be a burden upon the company. If all Facebook, Inc. is asked to do is produce
all the files associated with the account, an employee can easily comply. Requiring Facebook,
Inc.to search the materials to determine what content is relevant would add to their burden.

8. I request that the Court authorize law enforcement agents to seize only those items
identified in Attachment B from what is produced by Facebook, Inc. pursuant to the search
warrant. In reviewing these files, I will treat them in the same way as if I were searching a file
cabinet for certain documents. Files will be scanned quickly to determine if they are relevant to
my search. If they are, they will be reviewed. If I determine that they are not relevant, I will put
them aside without reviewing them in full. This method is similar to what a law enforcement
officer would do in the search of a filing cabinet or a seized computer.

9, This application seeks a warrant to search all responsive records and information under
the control of Facebook, Inc., a provider subject to the jurisdiction of this Court, regardless of
where Facebook, Inc. has chosen to store such information. The government intends to require
the disclosure pursuant to the requested warrant of the contents of wire or electronic
communications and any records or other information pertaining to the customers or subscribers
if such communication, record, or other information is within Facebook, Inc.’s possession,
custody, or control, regardless of whether such communication, record, or other information is
stored, held, or maintained outside the United States.

BACKGROUND REGARDING FACEBOOK, INC.

10. | Facebook, Inc. owns and operates a free-access social networking website of the same
name that can be accessed at http://facebook.com. Facebook, Inc. allows its users to establish
accounts with Facebook, Inc., and users can then use their accounts to share written news,
Case 1:19-mj-00040-CSM Document 1-1 Filed 02/06/19 Page 3 of 6

photographs, videos, and other information with other Facebook, Inc. users, and sometimes with
the general public.

11. Facebook, Inc. asks users to provide basic contact information to Facebook, Inc., either
during the registration process or thereafter. This information may include the user’s full name,
birth date, contact e-mail addresses, physical address (including city, state, and zip code),
telephone numbers, screen names, websites, and other personal identifiers, Facebook, Inc. also
assigns a user identification number to each account. Users can also setup a “vanity URL” so
other users can easily find their Facebook, Inc, pages.

12. Facebook, Inc. users can select different levels of privacy for the communications and
information associated with their Facebook, Inc. accounts. By adjusting these privacy settings, a
Facebook, Inc. user can make information available only to himself or herself, to particular
Facebook, Inc. users, to all Facebook, Inc. users, or to anyone with access to the Internet,
including people who are not Facebook, Inc. users. Facebook, Inc. accounts also include other
account settings that users can adjust to control, for example, the types of notifications they
receive from Facebook, Inc.

13. | Facebook, Inc. users may join one or more groups or networks to connect and interact
with other users who are members of the same group or network. A Facebook, Inc. user can also
connect directly with individual Facebook, Inc. users by sending each user a “Friend Request.”
If the recipient of a “Friend Request” accepts the request, then the two users will become
“Friends” for purposes of Facebook, Inc. and can exchange communications or view information
about each other. Each Facebook, Inc. user’s account includes a list of that user’s “Friends” and
a “Mini-Feed,” which highlights information about the user’s “Friends,” such as profile changes,
upcoming events, and birthdays.

14. Facebook, Inc. users can create profiles that include photographs, lists of personal
interests, and other information. Facebook, Inc. users can also post “status” updates about their
whereabouts and actions, as well as links to videos, photographs, articles, and other items
available elsewhere on the Internet. Facebook, Inc. users can also post information about
upcoming events, such as social occasions, by listing the event’s time, location, host, and guest
list. A particular user’s profile page also includes a “Wall,” which is a space where the user and
his or her “Friends” can post messages, attachments, and links that will typically be visible to
anyone who can view the user’s profile.

15. Facebook, Inc. users can exchange private messages on Facebook, Inc. with other users.
These messages, which are similar to e-mail messages, are sent to the recipient’s “Inbox” on
Facebook, Inc., which also stores copies of messages sent by the recipient, as well as other
information. Facebook, Inc. users can also post comment on the Facebook, Inc. profiles of other
users or on their own profiles; such comments are typically associated with a specific posting or
item on the profile.
Case 1:19-mj-00040-CSM Document 1-1 Filed 02/06/19 Page 4 of 6

16. Facebook, Inc. also retains Internet Protocol (“IP”) logs for a given user ID or IP address.
These logs may contain information about the actions taken by the user ID or IP address on
Facebook, Inc., including information about the type of action, the date and time of the action,
and the user ID and IP address associated with the action. For example, if a user views a
Facebook, Inc. profile, that user’s IP log would reflect the fact that the user viewed the profile
and would show when and from what IP address the user did so.

17. Social networking providers like Facebook, Inc. typically retain additional information
about their users’ accounts, such as information about the length of service (including start date),
the types of service utilized, and the means and source of any payments associated with the
service (including any credit card or bank account number). In some cases, Facebook, Inc. users
may communicate directly with Facebook, Inc. about issues relating to their account, such as
technical problems, billing inquiries, or complaints from other users. Social networking
providers like Facebook, Inc. typically retain records about such communications, including
records of contacts between the user and the provider’s support services, as well as records of
any actions taken by the provider or user as a result of the communications.

18. Therefore, the computer of Facebook, Inc. are likely to contain all the material described,
including stored communications and information concerning subscribers and their use of
Facebook, Inc., such as account access information, transaction information, and account
application.

PROBABLE CAUSE

19. On October 27, 2017, Olivia Keri Lone Bear, 32 years old, was reported as a Missing
Person to the Three Affiliated Tribes (TAT) police in New Town North Dakota by her father,
Harley “Tex” Lone Bear. Olivia Lone Bear had been living at her father’s residence at 8935 40"
Street Northwest in New Town North Dakota. The residence is located within the exterior
boundaries of the Fort Berthold Indian Reservation. Harley Lone Bear reported that he had not
seen Olivia Lone Bear since Tuesday evening and it was unusual for her to be gone so long
without telling someone her location. Harley Lone Bear reported that Olivia Lone Bear was
known to drive a teal colored Chevrolet pick-up truck.

20. After receiving the report that Olivia Lone Bear was missing, TAT law enforcement
began a search for Olivia Lone Bear and the teal colored Chevrolet truck. All search efforts for
Olivia Lone Bear were met with negative results. Other Lone Bear family members identified
the owner of the teal colored truck as James (later identified as James Hofhenke). Hofhenke
provided a license plate number for the truck as 839BRC, North Dakota. TAT law enforcement
confirmed the vehicle bearing 839BRC was registered to James Hofhenke.

21. Over the course of several months, numerous family members and possible witnesses
were identified and interviewed by law enforcement. No information was collected that
identified the location of Olivia Lone Bear or the teal colored Chevrolet. Items of electronic

4
Case 1:19-mj-00040-CSM Document 1-1 Filed 02/06/19 Page 5 of 6

media and all associated data, including cellular telephones, were also collected and examined,
however, none of the collected information or data identified the location of Olivia Lone Bear or
the teal colored Chevrolet. Law enforcement and civilian groups conducted numerous
coordinated searches throughout the Fort Berthold Indian Reservation and North Dakota. All
search efforts prior to July 27, 2018 met with negative results.

22. During the week of July 23 through July 27, 2018, a civilian searcher using a small boat
equipped with sonar located what the searcher believed to be a truck submerged in Lake
Sakakawea near Sanish Bay. The searcher took photographs of the sonar produced images and
provided the images to TAT law enforcement on July 27, 2018.

23. On July 31, 2018, a law enforcement diver located the same vehicle described above and
arranged to have the vehicle towed from the water. The vehicle was located in the water off the
shore of a small boat dock area approximately one and a half miles from Olivia Lone Bear’s
residence. The vehicle that was towed from the water was a Chevrolet Silverado bearing North
Dakota license plate 839BRC. The vehicle contained the deceased body of an apparent Native
American female. The deceased body was on the front passenger seat with a buckled seat belt
restraint around the waist. Law enforcement, including the North Dakota Bureau of Criminal
Investigation, the Federal Bureau of Investigation, the Bureau of Indian Affairs and Three
Affiliated Tribes assisted in the removal of the body and photographing the truck. The body was
transported to Grand Forks for an autopsy. The truck was not searched for evidence, but was
loaded onto a tow truck and transported to a secure facility in Bismarck.

24. On August 1, 2018, an autopsy was conducted on the body recovered from the truck.
Based on North Dakota Medical Examiner (ME) Walter Kemp’s examination and information
previously provided by family members, the body recovered in the truck was identified as Olivia
Keri Lone Bear. The preliminary findings of the examination did not immediately identify a
clear cause of death and ME Kemp could not determine whether Olivia Lone Bear had drowned.

25. Numerous interviews of family and friends have been conducted during the investigation
into the disappearance and subsequent death of Olivia Lone Bear. One of those individuals,
James Hofhenke, was interviewed multiple times. During one of the interviews, Hofhenke told
investigators that one of the last text messages he received from Olivia Lone Bear stated that she
was going “mudding.” The text message, also observed on the cellular telephone that Hofhenke
used to communicate with Olivia Lone Bear, stated “Welp we had a little bonfire now we are
going mudding” “wish me luck.” The next message stated, “Good Bye!!” To date, none of the
individuals interviewed by investigators have identified anyone that went to a bonfire or went
“mudding” with Olivia Lone Bear.

26. On February 5, 2019, FBI Special Agents accessed Facebook on the Internet and
conducted a “Facebook Search” query for the name Olivia Lone Bear. The query showed one
result for Olivia Lone Bear. I reviewed the Facebook page associated with the name Olivia Lone
FEB-06-2019 Casgat:19-mj-00040-C aM Document 1-1 Filed 02/06/19, Page eat 6 P.008

Bear and identified several photographs on the page as being of Olivia Lone Bear, I identified
the Facebook “profile picture” as being a photograph of Olivia Lone Bear. Also, the Facebook
page showed Olivia Lone Bear as a female with a date of birth of “October 11” and a family
member was listed as “Texx Lone Bear.” The cover photograph on her Facebook page was last
updated on October 26, 2017. In the URL bar on the Facebook page, the unique identifier.
assigned by Facebook or chosen by Olivia Lone Bear is shown as “olivia lonebear.5.” Based
upon law enforcement’s investigation, we have leamed that Olivia Lone Bear's family and
friends lost contact with Olivia Lone Bear during the late evening of October 25, 2017 into the
early morning hours of October 26, 2017.

27. Through training and experience, I know that individuals often establish relationshi ips on
Facebook and other social media. ‘These online relationships may remain unknown to family and
friends. Times and places to meet may be arranged through contacts on Facebook, Iam
requesting a search warrant authorizing the search of the Facebook account associated with
Olivia Lone Bear, with the unique identifier olivia.lonebear.5, for the purpose of identifying
possible communications between Olivia Lone Bear and possible individuals with whom she
may have communicated with prior to her disappearance .

 

Respectfully submitted,

b—~ hat
Bruce Bennett
Special Agent

Federal Bureau of Investigation

Subseribed-andSwom to before me on 6 T aay of February, 20194 7 Toby bure Cr Fire c,

Ls

CHARLES §. MILLER, JR.

 

UNITED STATES MAGISTRATE JUDGE
